United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1796
                     ___________________________

                             Dalton Donald Beyer

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                              Pulaski County Jail

                          lllllllllllllllllllll Defendant

                               Stapleton, Officer

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                       Submitted: September 16, 2014
                          Filed: October 10, 2014
                               [Unpublished]
                              ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Missouri inmate Dalton Beyer appeals the district court’s Federal Rule of Civil
Procedure 4(m) dismissal without prejudice of his 42 U.S.C. § 1983 action, and seeks
leave to proceed in forma pauperis (IFP). We grant Beyer leave to proceed IFP, and
we vacate the judgment, and remand for further proceedings.

        After Beyer filed this action, alleging that Officer Stapleton used excessive
force against Beyer in August 2011 while he was detained in the Pulaski County Jail
(Jail), the district court granted Beyer IFP status and appointed the United States
Marshals Service (Marshal) to serve Stapleton. The Marshal made one service
attempt at the Jail--the address provided by Beyer--and was advised that Stapleton no
longer worked there; the court then directed Beyer to notify the court of Stapleton’s
whereabouts within 20 days. Beyer filed papers in which he explained that he was
in administrative segregation in another prison, he had no access to the law library,
and his friends and family were unable to assist him in locating Stapleton. Beyer
requested appointment of counsel, or an investigator, for assistance in locating
Stapleton; he also pointed out that the Jail should have information that would help
in locating her, including alternative means of contact that she would have provided
while employed there. The court granted two extensions of time for Beyer to provide
a correct address for Stapleton, but when he was unable to do so, the court dismissed
the action without prejudice for failure to prosecute. See Fed. R. Civ. P. 4(m).

       Although a plaintiff bears the burden of providing proper service information,
see Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (per curiam), we believe
that Beyer showed “good cause” for failing to serve Stapleton, thereby entitling him
to an additional extension of time, see Fed. R. Civ. P. 4(m) (if plaintiff shows “good
cause” for failure to serve, court must extend time for service for appropriate period);
Lujano v. Omaha Pub. Power Dist., 30 F.3d 1032, 1035 (8th Cir. 1994) (good cause
requires at least excusable neglect, which in turn requires good faith effort to comply
with rule, and reasonable basis for noncompliance); Chorosevic v. MetLife Choices,
600 F.3d 934, 946 (8th Cir. 2010) (excusable neglect is elastic concept that empowers

                                          -2-
courts to provide relief where failure to meet deadline is caused by, inter alia,
intervening circumstances beyond party’s control; determination is at bottom
equitable, and takes account of all relevant circumstances surrounding omission).
Because Beyer contended that the Jail might have information that could lead to the
discovery of Stapleton’s whereabouts, the court should have ordered the Marshal to
obtain whatever information the Jail might have. Cf. Lindsey v. U.S. R.R. Ret. Bd.,
101 F.3d 444, 446 (5th Cir. 1996) (once IFP plaintiff has taken reasonable steps to
identify defendants, court must issue process to Marshal, who in turn must effectuate
service); Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995) (when court instructs
Marshal to serve papers for prisoner, prisoner need furnish no more than information
necessary to identify defendant; Marshal should be able to ascertain defendant’s
current address).

      In these circumstances, we find the court abused its discretion in dismissing the
action for Beyer’s failure to provide a correct address for Stapleton. See Mack v.
Dillon, 594 F.3d 620, 622 (8th Cir. 2010) (per curiam) (standard of review);
Richardson v. Johnson, 598 F.3d 734, 739-40 (11th Cir. 2010) (unreasonable to
expect incarcerated pro se prisoner-litigants to provide current addresses of prison-
guard defendants who no longer work at prison).

      Accordingly, we vacate the judgment and remand this matter for further
proceedings consistent with this opinion. We also direct the district court to order the
Marshal to seek Stapleton’s last-known contact information, including any alternative
contact information, from the Jail, and to re-attempt service on her.
                       ______________________________




                                          -3-